DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 2/18/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 13-15, 20-26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2020/0374807 in view of Koskinen et al. “Koskinen” US2021/0399789.


at least one antenna; and a processing system configured to: 
determine one or more traffic parameters associated with data configured for communication via wireless links comprising at least one reception link and at least one transmission link (the system utilizes eMBB, URLLC and other service types for full duplex communications; Paragraph 58.  The gNB performs the UL/DL transmission in specific slots in full-duplex mode based on different types of transmissions; Paragraph 75); 
select a full-duplex (FD) slot type for communication of the data via the wireless links, wherein the FD slot type is based on the one or more traffic parameters (Paragraph 75 and Table 2 show the gNB choosing full duplex slots for communicating data with the UE based on different types of transmissions); and 
a transceiver configured to transmit and receive, via the at least one antenna and the wireless links, the data with one or more wireless nodes in accordance with the selected FD slot type (Paragraph 75 and Table 2 show the gNB choosing full duplex slots for communicating data with the UE based on different types of transmissions).
Zhang does not explicitly disclose an IAB backhaul with a plurality of links including transmission/reception links such as DL/UL with parent/child nodes and access links; however, Koskinen teaches a full-duplex approach (paragraph 115) which includes a plurality of links to parent and child nodes as well as access links to the UEs; Paragraph 120 see also Figures 4a-d.

	One would be motivated to make the modification such that the system can support multi-hop relaying; Paragraph 116.

Regarding claims 2 and 21, Zhang teaches selecting the FD slot type form a plurality of slot types wherein each of the slot types corresponds to a slot configured to communicate via a plurality of reception and transmission link (Paragraph 75 and Table 2 show the gNB choosing full duplex slots for communicating data with the UE based on different types of transmissions.  The gNB performs uplink and downlink transmissions at the same time in the slots).

Regarding claims 3 and 22, Zhang teaches the FD slot types include a first slot associated with a first link paired with a second and third link (multiple UEs can be paired together in various slots, cells and carriers.  Certain transmission are uplink and some are downlink; Paragraph 120);
The first slot is configured to communicate data on the first link paired with data of the second and third link using a time-frequency resource (multiple UEs can be paired together in various slots, cells and carriers.  Certain transmission are uplink and some are downlink; Paragraph 120.  Paragraph 49 discloses UEs utilizing a same time-frequency resource, see also paragraph 114); and


Regarding claims 4 and 23, Zhang teaches the first link is a DL reception link and the second/third are DL transmission links or the first link is UL transmission and the second/third are UL reception links (multiple UEs can be paired together in various slots, cells and carriers.  Certain transmission are uplink and some are downlink; Paragraph 120.  Thus any combination of DL/UL for transmission/reception can be used).

Regarding claims 6 and 24, Zhang teaches the FD slot types include a first slot associated with a first link paired with a second link (multiple UEs can be paired together in various slots, cells and carriers.  Certain transmission are uplink and some are downlink; Paragraph 120);
The first slot is configured to communicate data of the first link paired with the data of the second link using a first time-frequency resource (multiple UEs can be paired together in various slots, cells and carriers.  Certain transmission are uplink and some are downlink; Paragraph 120.  Paragraph 49 discloses UEs utilizing a same time-frequency resource, see also paragraph 114); and
The links comprise the first and second link (multiple UEs can be paired together in various slots, cells and carriers.  Certain transmission are uplink and some are 

Regarding claims 7 and 25, Zhang teaches determining a slot pattern comprising a plurality of slots, wherein the slots are associated with a FD slot type or non FD slot type and communicating the data via the links in accordance with the slot pattern (Paragraph 75 and Table 2 show the gNB choosing full duplex slots for communicating data with the UE based on different types of transmissions.  The table shows various patterns of slots used for communication).

Regarding claim 8, Zhang teaches the at least one FD slot type includes the selected FD slot type (Paragraph 75 and Table 2 show the gNB choosing full duplex slots for communicating data with the UE based on different types of transmissions).

Regarding claims 9 and 26, Zhang teaches the determining of the pattern is based on one or more traffic parameters associated with the data configured for the links (Paragraph 75 and Table 2 show the gNB choosing full duplex slots for communicating data with the UE based on different types of transmissions (i.e. traffic parameters)).

Regarding claim 11, Zhang teaches the wireless nodes are a UE (Figure 1 and Paragraph 61 teaches the nodes are access terminals/UEs.  Paragraph 10 teaches the channel for uplink/downlink can be a random access channel (i.e. access links)).

Regarding claim 13, Zhang teaches the FD slot type selected is to communicate DL/UL data via the plurality of receptions link and plurality of transmission links (Paragraph 75 and Table 2 show the gNB choosing full duplex slots for communicating data with the UE based on different types of transmissions.  The gNB performs uplink and downlink transmissions in the selected slots).

Regarding claims 14 and 15, Zhang teaches the traffic parameters include a requirement with data to be communicated via the wireless links wherein the parameter includes latency or reliability (the traffic can include eMBB, mMTC and URLLC for instance.  URLLC traffic is required to be sent in an ultra-reliable low latency fashion (i.e. requirement associated with the data); Paragraph 58).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Koskinen and further in view of Zhang et al. “Zhang-1” US 2021/0258889.

Regarding claim 5, Zhang does not expressly disclose the links are multiplexed in different subbands or spatial domains; however, Zhang-1 teaches different links can be spatial multiplexed; Paragraphs 38 and 108.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include multiplexing the links in different frequency subbands or spatial domains as taught by Zhang-1.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Koskinen and further in view of Oteri et al. “Oteri” US 2019/0327757.

Regarding claim 10, while Zhang teaches the service type can change, Zhang does not expressly disclose detecting a change in the traffic parameters and modifying the slot patter based on the change.  Oteri teaches that the gNB can change the direction of a slot based on the traffic being URLLC and eMBB; Paragraph 109.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include modifying the slot pattern based on changes in traffic parameters as taught by Oteri.
	One would be motivated to make the modification such that the slots can be configured to reduce latency as taught by Oteri; Paragraph 109.

Claims 16-18 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Koskinen and further in view of Chen et al. “Chen” US 2021/0083943.

Regarding claims 16 and 27, Zhang does not disclose receiving a request from a parent or child to modify a first slot; however, Chen teaches a node sends a slot change 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include receiving a request to modify a first slot from a parent or child as taught by Chen.
	One would be motivated to make the modification such that the downstream data can be sent and properly received over a secondary slot as taught by Chen; Paragraphs 40 and 313.

Regarding claims 17 and 28, Zhang does not expressly disclose modifying the first slot from being associated with a first FD type to a second FD slot type; however, Chen teaches a node sends a slot change request and slot table to a downstream node; Paragraph 40.  This causes the change in slot used (i.e. first type to a second type).  Further, Chen teaches the devices can communicate in a full-duplex manner and thus the slot association is from a first FD slot to a second FD slot as claimed; Paragraph 125.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include modifying the slot from a first FD slot type to a second FD slot type as taught by Chen.
	One would be motivated to make the modification such that the downstream data can be sent and properly received over a secondary slot as taught by Chen; Paragraphs 40 and 313.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include processing the modification if the request is received from a parent node as taught by Chen.
	One would be motivated to make the modification such that the downstream data can be sent and properly received over a secondary slot as taught by Chen; Paragraphs 40 and 313.

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Koskinen in view of Chen and further in view of Fraser US 2018/0270884.

Regarding claims 19 and 29, while the prior art teaches receiving requests for modifying slots as shown in claim 16, the prior art does not disclose determining to accept or reject a request based on traffic parameters associated with data via the first slot and providing an indication of acceptance or rejection to the requesting child node; however, Fraser teaches a base station receives a request from a UE (i.e. child); 1502 of Figure 15 and Paragraph 190.  Based on the request received from the child, the base station determines if the traffic on the network is greater than a threshold (traffic 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include providing an acceptance/rejection based on traffic parameters if the request is received form a child node as taught by Fraser.
	One would be motivated to make the modification such that the system can properly facilitate full-duplex communications as taught by Fraser; Paragraph 190.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419